Citation Nr: 1734275	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation for service-connected seborrheic keratosis, presently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge with regard to a claim of service connection for prostate cancer.  A transcript of that hearing is of record.  The increased rating claim for seborrheic keratosis was later merged with that appeal.  In October 2015, the Veteran submitted a statement in which he withdrew his request for a hearing on the increased rating claim.  

This matter came before the Board in June 2017, however, it was stayed pending the outcome of the appeal of the decision issued by the Court of Appeals for Veterans Claims (Veterans Court) in Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016), which addressed increased ratings for various skin conditions.  In July 2017, the Court of Appeals for the Federal Circuit (Federal Court) issued a decision which overturned the decision of the Veterans Court and lifted the stay of any affected appeal.  See Johnson v. Shulkin, No. 16-2144, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  As such, the Board in now free to evaluate the claim for an increased rating for seborrheic keratosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim on appeal, an additional remand is necessary.

A remand by the Board confers upon an appellant a right to strict compliance with the orders issued in that remand.  The Board errs as a matter of law when it fails to ensure complete compliance with its remand orders.  Stegall v. West,  11 Vet. App. 268 (1998).

In January 2016, the Board issued a remand so that the Veteran could be afforded a VA examination in connection with his increased rating claim.  Of particular concern to the Board at that time, was a December 2011 VA examination which identified scars on the face, lower extremities, and trunk.  Particularly, the Board was concerned because the examination report, as it stood, was inadequate to rate the Veteran's skin condition under alternative Diagnostic Codes.  The Board was also concerned because the examiner was unclear as to whether documented scars on the lower extremities and trunk may be attributed to his seborrheic keratosis, or an unrelated burn incident.  As such, the Board explicitly ordered that the Veteran be afforded both a VA skin condition examination and a VA scar examination.  In March 2016, the Veteran was afforded a VA examination, but it only addressed skin conditions, and failed to also include a worksheet for rating scars, as was ordered by the Board.  As such, it must be remanded for compliance with the 2016 remand.

Further, to the extent that the March 2016 examination did evaluate his skin condition, the Board finds the resulting report to be inadequate as it found no scars at all, which would run counter to the December 2011 examination report, which noted many.  It did not address any differentiation between seborrheic keratosis or a possible burn incident.  As such, the Board cannot fully evaluate the disability on appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Board notes that in the March 2016 examination report, the Veteran told the examiner that he now sees a private physician for treatment of his seborrheic keratosis, to include removal of any lesions.  As any records from this private physician could be of value to the Board in evaluating the claim, the Veteran should be given an opportunity to provide those records in support of his claim.  38 C.F.R. § 3.159(c)(1) (2016).  


Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his increased rating claim.  Specifically, the Veteran should be provided the opportunity to identify any private treatment records not already in VA's possession.  For any identified records, the AOJ should take necessary steps to obtain those records; such efforts should be documented in the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of this seborrheic keratosis.  The complete claims file should be provided to the examiner.  All tests deemed necessary should be completed in accordance with the latest worksheets for rating skin disorders and scars.  Both worksheets must be completed.  

Specifically, the examiner should provide a detailed description of any scars on the Veteran's body.  For each scar found, the examiner should state whether it is the result of the Veteran's seborrheic keratosis, or another non-service connected incident or injury.  For any and all scars attributable to the Veteran's service-connected seborrheic keratosis, the examiner should provide a detailed description, to include the number of scars, the size of the scars, and whether those scars are deep or superficial, linear or nonlinear, or unstable or painful.  If the examiner finds no scars attributable to the Veteran's seborrheic keratosis, he or she must rectify this with the statements in the December 2011 examination report, and the March 2017 report which stated that the Veteran had multiple lesions removed by a private physician.  For any scars on the face, head or neck, the examiner should address whether there is any palpable or visible tissue loss or whether those scars result in gross distortion or asymmetry of any facial features.  The examiner should take care to report whether the Veteran requires any systemic or topical corticosteroids.  

The Board reminds the AOJ that the worksheets for both scars and skin disorders must be completed.   

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

